IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2586 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 195 DB 2018
                                :
           v.                   :             Attorney Registration No. 42469
                                :
DAWN A. SEGAL,                  :             (Philadelphia)
                                :
                Respondent      :




                                         ORDER

PER CURIAM
      AND NOW, this 9th day of April, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Dawn A Segal is suspended on consent from the

Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all of the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).



      Justice Dougherty did not participate in the consideration or decision of this matter.